*458On Petition for Rehearing.
[Decided February 8, 1911.]
Per Curiam.
A petition for a rehearing has been filed by the respondents in this cause, in which it is asserted that, under our former opinion, no recovery can be had for the expenses incurred in good faith in attempting to effect a cure of the injured horses or for the burial of the dead horses. These items of damage were not in issue at the former hearing, nor was a recovery therefor objected to, except on the general ground that no notice of the loss was served on the appellant as required by the terms of the contract of shipment. We are of opinion that a clear right of recovery exists for the expenses thus incurred in good faith, and we did not intend to decide or intimate otherwise on the original hearing. With this explanation the petition for rehearing is denied.